Citation Nr: 9912745	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  95-29 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a carcinoid tumor 
of the terminal ileum, status post right hemicolectomy, as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for lymphoma as 
secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to October 1975.  This appeal arises from a September 1997 
rating decision of the Columbia, South Carolina, regional 
office (RO) which denied service connection for a carcinoid 
tumor of the terminal ileum, status post right hemicolectomy, 
as secondary to service-connected PTSD and lymphoma as 
secondary to exposure to herbicide agents.  A supplemental 
statement of the case was issued in July 1998.  The veteran's 
substantive appeal was received in July 1998.

This matter was Remanded by the undersigned in June 1997 and 
April 1998 for the purpose of affording due process to the 
veteran, and it has been returned to the Board of Veterans' 
Appeals (Board) for appellate review.

In its June 1997 and April 1998 decisions, the Board observed 
that the veteran had raised the issues of entitlement to 
special monthly pension benefits for aid and attendance, 
entitlement to an earlier effective date for service 
connection for tinnitus, and entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for the residuals of his status post right 
hemicolectomy and colon cancer to the RO for the appropriate 
development.  These issues were referred to the RO for proper 
development.  This has yet to have been accomplished.  
Moreover, the veteran raised these issues again in a 
statement received in July 1998.  The issues of the veteran's 
entitlement to special monthly pension benefits for aid and 
attendance, entitlement to an earlier effective date for 
service connection for tinnitus, and entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 (West 1991) for the residuals of his status post right 
hemicolectomy and colon cancer are not inextricably 
intertwined with the current appeal.  Accordingly, the issues 
are once again referred to the RO for the appropriate action.



FINDINGS OF FACT

1.  The veteran has been diagnosed as having a carcinoid 
tumor of the terminal ileum, status post right hemicolectomy.

2.  There is no competent medical evidence linking the 
veteran's carcinoid tumor of the terminal ileum, status post 
right hemicolectomy, with his service-connected PTSD or 
treatment related thereto.

3.  The veteran's claim for service connection for a 
carcinoid tumor of the terminal ileum, status post right 
hemicolectomy, as secondary to service-connected PTSD is not 
plausible.

4.  The veteran had active military service in Vietnam during 
the Vietnam era.

5.  The evidence of record shows that the veteran has been 
diagnosed as having a metastatic carcinoid tumor of the lymph 
node.

6.  The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

7.  The veteran's claim for service connection for lymphoma 
as secondary to exposure to herbicide agents is not 
plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
carcinoid tumor of the terminal ileum, status post right 
hemicolectomy, as secondary to service-connected PTSD is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
lymphoma as secondary to exposure to herbicide agents is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's induction examination indicated that his 
abdomen, viscera, anus, rectum, and lymphatic system were 
normal.  The veteran was treated for recurrent hemorrhoids in 
July 1966.  He reported that he had been suffering from 
hemorrhoids for the past six (6) months.  He stated that he 
had been having regular, soft bowel movements.  The veteran 
was prescribed suppositories.  A July 1966 digital rectal 
examination was noted to have been normal.  

In August 1972, the veteran was admitted to the United States 
Army Hospital in Okinawa for a rage reaction.  He gave a 
history of having nightmares since serving in the Republic of 
Vietnam.  He also endorsed an inability to properly control 
his temper.  Subsequent records show that the veteran 
continued to experience problems with anxiety.  

On a Report of Medical History pending discharge, the veteran 
complained of piles and/or rectal disease.  However, his 
discharge examination indicated that his abdomen, viscera, 
anus, rectum, and lymphatic system were normal.  He was noted 
to be under psychiatric care for anxiety reaction.

The veteran's Form DD-214 indicated that the veteran served 
in the Republic of Vietnam during the Vietnam era.  He was 
also reported to have been awarded the Combat Infantryman 
Badge and the Silver Star Medal.


In conjunction with a claim for service connection for 
multiple conditions including a psychiatric disorder, the 
veteran was afforded a VA general examination in June 1976.  
Of note, his lymphatic system was negative.  His abdomen was 
flat and neither tender nor rigid.  There were no palpable 
masses or organs.

By a decision dated in April 1977, the Board granted service 
connection for anxiety neurosis.  

The record shows that between 1977 and 1990 the veteran filed 
numerous claims for service connection and/or increased 
evaluations for various service-connected disabilities.  The 
medical records obtained in connection with those claims show 
that the veteran was routinely followed for anxiety neurosis, 
depression, and PTSD, and that these conditions were treated 
with numerous medications to include Valium, Norpramin, 
Lithium, Amitriptyline, Thorazine, Stelazine, Limbitrol, and 
Elavil.  There were also records pertaining to evaluations 
and treatment for, but not limited to, hemorrhoids, peptic 
ulcer disease, and gastroesophageal reflux disease.  There 
were no findings pertaining to cancer of the colon or lymph 
nodes.  Moreover, medical records from Georgetown County 
Memorial Hospital show that the veteran underwent a 
hemorrhoidectomy in December 1980, and that, following a 
biopsy, he was diagnosed as having hemorrhoids and two (2) 
rectal polyps.  There was no evidence of malignancy.  His 
lymph glands were not examined.

In January 1990, the veteran filed a claim for service 
connection for multiple disabilities including acute 
abdominal pain, possible stomach cancer and reflux hernia, 
possible cancer.  He stated that both of these conditions 
were etiologically related to his exposure to Agent Orange 
during his service in Vietnam.  He made no reference to 
lymphoma and/or cancer of the lymph nodes.  In support of his 
claim, the veteran submitted information pertaining to the 
disbursement of Agent Orange in Vietnam and the possible 
physical effects of exposure.  He also included a copy of a 
letter from the Agent Orange Veteran Payment Program which 
indicated that he had met the criteria to receive disability 
payments.

Medical records from the Augusta VA Medical Center (VAMC), 
the Dorn VAMC, the Columbia VAMC, and the Charleston VAMC 
dated from April 1987 to May 1994 were associated with the 
claims folder.  Significantly, a May 1988 treatment report 
indicated that the veteran was evaluated for complaints of a 
two (2) week history of epigastric burning.  He also stated 
that he was experiencing increased bowel movements.  He said 
that he had 2 to 3 soft stools a day.  He added that he had 
had bright red blood from his rectum the prior week.  The 
examiner noted that the veteran had a history of 
gastroesophageal reflux and external hemorrhoids.  Rectal 
tone was normal.  His stool was brown and heme negative.  The 
assessment was reflux esophagitis and bright red blood per 
rectum of unknown etiology.  

A July 1989 discharge summary from the Augusta VAMC indicated 
that the veteran had been placed on Tagamet due to a hiatal 
hernia with reflux, and that he was being seen by the 
gastrointestinal clinic on an outpatient basis.  There were 
no references to colon cancer, lymphoma, and/or herbicide 
agents.

A May 1994 discharge summary from the Dorn VAMC indicated 
that the veteran had been admitted for the removal of an 
ileocarcinoid tumor.  He was reported to have undergone a 
colonoscopy which had revealed two small colonic polyps and 
an "ileal" mass which a biopsy found to be a carcinoid tumor.  
The examiner stated that the veteran had a long history of 
diarrhea, blood in the stool, abdominal burning and gas, and 
a decreased appetite.  The veteran underwent a right 
hemicolectomy in May 1994.  The discharge diagnosis was 
carcinoid tumor, status post right hemicolectomy with 
extension to involve the adjacent mesenteric adipose tissue 
and metastatic carcinoid tumor of the lymph node.  There were 
no findings which associated the veteran's ileocarcinoid 
tumor with his service-connected PTSD or treatment related 
thereto.  Likewise, there was no indication that the 
metastatic carcinoid tumor of the lymph node was 
etiologically related to exposure to herbicide agents.

By a rating action dated in August 1994, service connection 
for colon cancer as secondary to Agent Orange exposure was 
denied.  The RO conceded that the veteran had been exposed to 
herbicide agents during his service in Vietnam.  However, the 
RO stated that the veteran's diagnosed carcinoid tumor of the 
terminal ileum was not a condition that was presumed to be 
associated with exposure to herbicide agents.

Thereafter, additional medical records from the Dorn VAMC 
dated December 1993 to June 1994 were associated with the 
claims folder.  Those records show that the veteran was 
followed for his status post hemicolectomy and 
gastroesophageal reflux disease.

In September 1994, the veteran filed a claim for service 
connection for cancer of the lymph nodes as secondary to 
exposure to Agent Orange.  He asserted that the May 1994 
pathology report from the Columbia VAMC clearly showed that 
he had cancer of the lymph node.  In this regard, he argued 
that this cancer was the same as the non-Hodgkin's lymphoma 
and soft-tissue sarcomas that were presumed to be associated 
with exposure to herbicide agents.  He intimated that the 
aforementioned pathology report would support his claim.  The 
veteran further maintained that his carcinoid tumor of the 
terminal ileum could have been caused by the numerous 
psychiatric medications he ingested to treat his service-
connected PTSD (formerly referred to as anxiety neurosis).

The veteran submitted copies of his medical records from 
Conway Hospital dated March 1994 to April 1994 and the Dorn 
VAH dated in May 1994.  The records from Conway Hospital show 
the veteran was evaluated for complaints of epigastric pain, 
bloating, gas, and altered bowel habits in March 1994.  The 
examiner noted that the veteran had a hemocult positive stool 
with recent episodes of rectal bleeding.  The impression was 
either irritable bowel syndrome or ulcer disease.  A March 
1994 esophagogastroduodenoscopy showed mild esophagitis and 
gastritis.  As the examiner was not satisfied that the 
findings would explain the veteran's hemocult positive stool 
and rectal bleeding, the veteran was afforded a colonoscopy 
with biopsy in April 1994.  The pathology report indicated 
that a polypoid mass in the terminal ileum, a polyp in the 
right colon, and a rectosigmoid colon polyp were identified, 
and that a biopsy had been completed.  The impression was 
that the mass in the terminal ileum was a carcinoid tumor, 
and that the polyps were hyperplastic.  

A May 1994 pathology report from the Dorn VAH confirmed the 
diagnosis of a carcinoid tumor of the terminal ileum and two 
(2) hyperplastic polyps of the colon.  The specific diagnosis 
was metastatic carcinoid tumor with mixed cellular population 
involving one conglomerated lymph node.  Although it could 
also be referred to as an adenocarcinoid goblet cell 
carcinoid, the examiner opined that the classification of a 
malignant carcinoid was more accurate because there was 
involvement of Paneth cells in the primary tumor and 
metastatic foci in the lymph node.

In a statement received in August 1995, the veteran contended 
that he had been exposed to Agent Orange on numerous 
occasions during his military service, and that he ate food, 
drank water, and slept in fields which were contaminated by 
that chemical.  As Agent Orange had been disseminated 
throughout his body, he argued that his entire body including 
his lymph nodes should be service-connected for the residuals 
of Agent Orange exposure.  He added that there was no 
evidence to establish that the tumor of his colon preceded 
the tumor of his lymph nodes.  He noted that he had undergone 
a VA Agent Orange examination in 1990.

In its June 1997 Remand, the Board noted that the veteran had 
raised the issues of entitlement to service connection for a 
carcinoid tumor of the terminal ileum, status post right 
hemicolectomy, as secondary to his service-connected PTSD and 
service connection for lymphoma as secondary to herbicide 
exposure.  The Board held that those claims were inextricably 
intertwined with the issue of service connection for a 
carcinoid tumor of the terminal ileum, status post right 
hemicolectomy, as secondary to exposure to herbicide agents 
and as directly related to service.  Thus, in order to 
prevent piecemeal adjudication, the issues were returned to 
RO for initial consideration.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The RO was ordered to inform the 
veteran and his representative that it would be considering 
the issues of service connection for a carcinoid tumor of the 
terminal ileum, status post right hemicolectomy, as secondary 
to his service-connected PTSD and lymphoma as secondary to 
herbicide exposure.  He was to be given the opportunity to 
submit additional evidence or argument pertaining to these 
matters, and, if any decision were adverse to the veteran, to 
inform the veteran and his representative of the decision and 
the need to respectively file a timely notice of disagreement 
and a substantive appeal.  The RO was also ordered to obtain 
the 1989 report of the veteran's Agent Orange examination 
from the Columbia VAMC.

In a letter dated in July 1997, the veteran was advised that 
the RO would be considering the issues of service connection 
for a carcinoid tumor of the terminal ileum, status post 
right hemicolectomy, as secondary to service-connected PTSD 
and lymphoma as secondary to exposure to herbicide agents.  
The RO requested that the veteran submit medical evidence 
that established that his cancer was due to his PTSD, or that 
his alleged lymphoma was attributable to exposure to Agent 
Orange.

Medical records from the Columbia VAMC dated October 1988 to 
July 1990 show that the veteran was followed primarily for 
his service-connected PTSD which entailed treatment with 
medications such as Prozac, Valium, and Librium.  A July 1990 
VA Agent Orange examination was also included with the 
medical records.  Therein, the veteran was noted to have 
complained of nervousness, a stomach ulcer, anxiety, and 
defective hearing.  A physical examination indicated that his 
abdomen, rectum, and lymphatics were normal.  There were no 
findings pertaining to a carcinoid tumor of the terminal 
ileum, lymphoma, or any other type of cancer.

Medical records from Conway Hospital dated March 1994 to 
February 1995, Philip R. Nicol, M.D., dated in July 1996, and 
a Dr. Tice dated January 1996 to December 1996 were 
associated with the claims folder.  Significantly, a March 
1994 treatment report from the Conway Hospital indicated that 
the veteran sought a second opinion regarding the etiology of 
epigastric pain and rectal bleeding.  The veteran reported 
that he began having medical problems during his military 
service in Vietnam.  He said that he had been diagnosed as 
having war neuroses and placed on major tranquilizers.  He 
stated that his stomach problems started in the late 1970s or 
early 1980s.  The veteran indicated that he was ultimately 
diagnosed as having PTSD, and that he had been on Prozac and 
Valium since 1989.  He described his bowel movements as being 
loose to soft and pencil thin.  He added that bright red 
blood had appeared in the commode twice in the previous week.  
The aforementioned esophagogastroduodenoscopy and a 
colonoscopy were recommended.  

A February 1995 post-surgical treatment report from the 
Conway Hospital indicated that the veteran's condition had 
improved since his May 1994 right hemicolectomy.  The 
examiner reported that a carcinoid tumor had been discovered 
in the terminal ileum.  He added that the tumor had 
infiltrated through the entire thickness of the small 
intestine, that it had invaded into mesenteric fat, and that 
there was a positive lymph node.  The veteran's condition was 
observed to have improved.  He was also noted to be taking 
Zoloft in addition to Prozac.  The impression was metastatic 
carcinoid tumor of the small bowel to lymph node and history 
of PTSD.  Again, there were no medical findings that 
associated the veteran's carcinoid tumor of the terminal 
ileum to his service-connected PTSD or lymphoma to exposure 
to herbicide agents.

In a report from Dr. Nicol dated in July 1996, the veteran 
was evaluated for complaints of rectal bleeding.  Since 
undergoing a partial colectomy for colon cancer, he reported 
that he had been fine until recently when he had two (2) or 
three (3) spells of rectal bleeding.  He indicated that a 
July 1995 colonoscopy had been normal.  On examination, there 
was no lymphadenopathy.  His abdomen was normal.  A 
sigmoidoscopy showed no lesions.  The veteran's colon 
appeared totally normal, as did his rectum.

In September 1997, service connection for a carcinoid tumor 
of the terminal ileum, status post right hemicolectomy, as 
secondary to his service-connected PTSD and lymphoma as 
secondary to herbicide exposure was denied.  The veteran was 
furnished a supplemental statement of the case (SSOC) that 
same month.  However, the cover letter which accompanied the 
September 1997 SSOC did not contain any language which 
apprised the veteran of his appellate rights in these 
matters.

The matter was Remanded again in April 1998 for the purpose 
of affording the veteran due process of law.  Specifically, 
the RO was told to furnish the veteran with a SSOC on the 
issues of service connection for a carcinoid tumor of the 
terminal ileum, status post right hemicolectomy, as secondary 
to his service-connected PTSD and lymphoma as secondary to 
herbicide exposure which informed him of his appellate rights 
on those issues.

A SSOC was furnished to the veteran in July 1998.  The RO 
determined that the evidence received in connection with the 
veteran's claim failed to establish any relationship between 
his carcinoid tumor of the terminal ileum and his service-
connected PTSD.  Similarly, the RO concluded that there was 
no evidence to support the conclusion that the veteran's 
lymphoma was etiologically related to any exposure to 
herbicide agents.  The RO indicated that lymphoma was not one 
of the diseases which was presumed to be associated with 
herbicide exposure.

The veteran filed a substantive appeal in July 1998.  He 
argued that his cancer was etiologically related to his 
service-connected psychiatric problem.  He stated that he had 
been taking various psychiatric drugs since his military 
service.  In this regard, the veteran maintained that these 
drugs infiltrated his bowels and caused the cancer of his 
small intestine.  He also indicated that his cancer may have 
been caused by his anxiety state.  The veteran further 
asserted that his "soft tissue lymphoma" was etiologically 
related to his exposure to multiple herbicides in service.

In October 1998, the veteran submitted portions of decisions 
from the Social Security Administration.  Those decisions 
pertained to the initial denial but eventual granting of 
Social Security disability benefits on the basis of the 
veteran's mental disorder.  There were no findings pertaining 
to a carcinoid tumor of the terminal ileum, lymphoma, or any 
other type of cancer.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
also be established on a secondary basis for a disability 
which is shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show that (1) a current 
disability exists and (2) the current disability was either 
(a) caused or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); See also Allen v. Brown, 7 
Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); See also Jones v. 
Brown, 7 Vet. App. 134, 137 (1994) (noting that a well-
grounded claim for secondary service connection requires 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder).

A.  Carcinoid Tumor of the Terminal Ileum 
as Secondary to Service-Connected PTSD

What is lacking under the Caluza/Jones test in the present 
case is medical evidence that the veteran's carcinoid tumor 
of the terminal ileum was attributable to his service-
connected PTSD or treatment related thereto.  The veteran has 
not offered any medical opinion that the carcinoid tumor was 
either caused or aggravated by his service-connected PTSD or 
the medications that were used to treat that condition.  The 
veteran's opinion that his colon cancer was etiologically 
related to his service-connected PTSD or the psychiatric 
medications used to treat his anxiety state does not meet 
this standard.  As indicated in Espiritu v. Derwinski, 
questions of medical diagnosis or causation require the 
expertise of a medical professional.

B.  Lymphoma as Secondary to Exposure to Herbicide Agents

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1998) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1998).  [Emphasis 
added].  

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; prostate cancer, 
subacute and acute peripheral neuropathy, porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).  "For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves with two years of the date of onset."

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).

Notwithstanding the foregoing, The United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam during 
the Vietnam era.  Therefore, he is entitled to a presumption 
of exposure to herbicide agents, if he has a disease listed 
at 38 C.F.R. 
§ 3.309(e).  See McCartt v. West, No. 97-1831 (U.S. Vet. App. 
Feb. 8, 1999) ("neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)").  The 
medical record indicates that the veteran has been diagnosed 
as having a metastatic carcinoid tumor of the lymph node.  
Cancer of the lymph node (lymphoma) is not listed in the 
governing regulation.  Further, the Secretary of the VA 
formally announced in the Federal Register, on August 8, 
1996, that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  61 Fed.Reg. 41442-41449 (August 8, 1996).  
Accordingly, under the law, the veteran is not entitled to a 
presumption that his diagnosed carcinoid tumor of the lymph 
node is etiologically related to exposure to herbicide agents 
used in Vietnam.  Moreover, because the veteran does not have 
one of the diseases listed in the above regulation, even the 
presumption of exposure to Agent Orange or other herbicide is 
not available to him.  Without the benefit of presumptive 
service connection, he is obligated to submit an otherwise 
well-grounded claim.  See Tidwell v. West, 11 Vet. App. 242 
(1998).

The Board notes the VA Adjudication Procedure Manual, Manual 
M21-1, Part VI, Paragraph 7.20(b) contains a more liberal 
interpretation of the presumption of exposure to herbicide 
agents than appears in the regulations above.  Specifically, 
Paragraph 7.20(b) provides that "unless there is affirmative 
evidence to the contrary, a veteran who served on active duty 
in the Republic of Vietnam during the Vietnam era is presumed 
to have been exposed to herbicide agents."  Without deciding 
whether this is a more liberal substantive rule so as to 
entitle the veteran to the presumption of exposure to 
herbicide agents, the Board notes that there is no medical 
evidence of record suggesting a connection between Agent 
Orange exposure and the veteran's diagnosed metastatic 
carcinoid tumor of the lymph node.  Again, the veteran is not 
a medical expert and, for that reason, he is not competent to 
express an authoritative opinion regarding any medical 
causation or diagnosis of his current condition.  See 
Espiritu.  Accordingly, the veteran's assertion that there is 
a causative relationship between any exposure to herbicide 
agents in service and his carcinoid tumor of the lymph node 
is without legal merit, and it is unnecessary to establish 
whether the veteran was exposed to herbicides in military 
service.

Finally, the Board observes that the portions of the Social 
Security Administration decisions submitted by the veteran in 
October 1998 were not considered by the RO with regard to the 
issues of service connection for a carcinoid tumor of the 
terminal ileum, status post right hemicolectomy, as secondary 
to service-connected PTSD and lymphoma as secondary to 
exposure to herbicide agents.  Moreover, the Board recognizes 
that the veteran did not waive RO consideration of this 
evidence, and that a supplemental statement of the case was 
not issued with regard to that evidence.  See 38 C.F.R. § 
20.1304(c) (1998).  However, 38 C.F.R. § 19.31 (1998) 
provides that a supplemental statement of the case "will be 
furnished to the appellant and his or her representative, if 
any, when additional pertinent evidence is received after a 
Statement of the Case or the most recent Supplemental 
Statement of the Case has been issued."  In this regard, as 
the Social Security Administration decisions contain no 
reference to the veteran's carcinoid tumor of the terminal 
ileum or lymphoma, the Board finds that the decisions were 
not "pertinent" to the veteran's claim.  A supplemental 
statement of the case was not warranted.


ORDER

Entitlement to service connection for a carcinoid tumor of 
the terminal ileum, status post right hemicolectomy, as 
secondary to service-connected PTSD is denied.

Entitlement to service connection for lymphoma as secondary 
to exposure to herbicide agents is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

